Citation Nr: 1540667	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  07-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependent's educational assistance under 38 U.S.C. Chapter 35


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He died in February 1998, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes for the record that the appellant requested a hearing before a BVA Veterans Law Judge that was scheduled in May 2009.  However, the appellant withdrew her hearing request, instead submitting a statement via her representative in lieu of hearing. 

In April 2011, the Board issued a decision wherein it denied the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318.  In addition, the Board remanded the matter back to the RO for the purpose of obtaining a VA medical opinion.  The case was thereafter returned to the Board for its consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in April 2011 in order to obtain an advisory medical opinion regarding the cause of the Veteran's death.  In February 2015, a VA physician reviewed the claims file and furnished an opinion that is inadequate and requires clarification. 

The Veteran's death certificate indicates that his cause of death in February 1998 was liver failure secondary to chronic active hepatitis.  His hepatitis was autoimmune in origin.  In the medical opinion, the VA physician first found that it is not at least as likely as not that hepatitis C manifested into the Veteran's cirrhosis of the liver.  In support thereof, the VA physician noted that the Veteran had a clear diagnosis of autoimmune hepatitis that was treated with immune suppressants.  Furthermore, it was noted that the Veteran was tested multiple times for viral hepatitis and that those tests were consistently negative. 

Secondly, the VA physician opined that it is not at least as likely as not that the Veteran's hepatitis was proximately due to or a result of the Veteran's duties as a medical specialist in service.  He stated that the diagnosis of autoimmune hepatitis was well established through blood tests, liver biopsies, and the fact that it responded to immune suppressive therapy.  As for the potential causes of the Veteran's autoimmune hepatitis, the VA physician simply noted that the cause of Autoimmune Hepatitis is multifactorial and thought to be a combination of a genetic component and an unknown trigger.  Accordingly, he stated that the "Veteran's hepatitis was not proximate enough to his service to concluded that the trigger for his hepatitis occurred while in service."  Notably, the VA physician did not discuss whether the Veteran may have been exposed to viral hepatitis, to include hepatitis C, and whether this exposure may have triggered or contributed to the Veteran's autoimmune hepatitis.  He also did not provide any explanation as to why he believed that the Veteran's contraction of hepatitis was too far removed from the period of the Veteran's service for him to conclude that no events during service operated as a trigger. 

Finally, the VA physician considered whether the Veteran's diabetes was Type II that may have been caused by exposure to Agent Orange during his service in Vietnam.  The VA physician opined that it is not at least as likely as not that the Veteran had Type II Diabetes.  To begin, he acknowledged that the Veteran had insulin dependent Diabetes Mellitus the last four years of his life, that Diabetes that occurs later in life is often Type II, and that the Veteran's CPRS problem list includes both Type I and Type II Diabetes.  However, the VA physician discounted the suggestion that the Veteran had both types of Diabetes, noting that "[p]eople with Type I Autoimmune Hepatitis (as in this case) have an increased incidence of other autoimmune diseases such as Type I Diabetes."  In addition, the VA physician noted that "there is very little in the extant record regarding the onset of the Veteran's diabetes."  Therefore, he concluded that "[i]n the absence of evidence to the contrary, it is more likely that the Veteran's diabetes is associated with his hepatitis than it is to Agent Orange."  He did not discuss whether the Veteran's presumed exposure to Agent Orange may have triggered or contributed to the Veteran's diagnosis of autoimmune hepatitis. 

In an addendum opinion, the physician should address whether the Veteran could have been exposed to viral hepatitis, including hepatitis C, and whether this exposure could have triggered or contributed to the Veteran's eventual diagnosis of autoimmune hepatitis.  In addition, the physician should discuss whether the Veteran's presumed exposure to Agent Orange could have triggered or contributed to the Veteran's autoimmune hepatitis.  The appellant's representative suggested in a May 2015 statement that autoimmune hepatitis is believed to be caused by a combination of genetic predisposition and exposure to certain toxins and viral infections, and supplied citations to various medical treatises supporting this theory of causation.  Furthermore, according to the medical research cited by the appellant's representative, different varieties of viral hepatitis, including hepatitis C, are implicated as potential triggers for autoimmune hepatitis. 

As previously noted, the VA physician indicated that the Veteran's diagnosis of autoimmune hepatitis was not proximate enough to his service to conclude that the trigger for his hepatitis occurred while in service.  It is not clear from the medical opinion, however, whether the physician considered the possibility of exposure to Agent Orange or the hepatitis C virus as possible triggers for the Veteran's autoimmune hepatitis.  The physician does note that the Veteran's autoimmune hepatitis was diagnosed some 16 years after service.  However, it is not clear whether the physician considered the accounts of the Veteran and the appellant during the Veteran's hospitalization in March 1985 when he was diagnosed with cirrhosis of the liver, which indicated that the symptoms of autoimmune hepatitis (fatigue, drowsiness, vomiting) manifested three years prior to the hospitalization.  
The examiner should provide an addendum opinion regarding this aspect of the claim after considering these symptoms reported in 1985. 

As stated in the prior remand, a decision on the issue of entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is deferred pending resolution of the appellant's cause of death claim as such claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's file to the VA examiner who previously furnished an opinion in February 2015, or to another VA examiner if he is unavailable, to furnish an addendum opinion, with rationale that takes into account the significant facts in the record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cause of death is related to potential exposure to the hepatitis C virus and/or Agent Orange during service.  The physician is asked to consider, and comment upon as necessary, medical research relied upon by the appellant's representative which indicates that exposure to viral infections, including hepatitis C, as well as Agent Orange, can potentially trigger or contribute to autoimmune hepatitis.  The Board requires a determination as to whether it is at least as likely as not that the Veteran's manifestation of autoimmune hepatitis was triggered by exposure to viral infections and/or Agent Orange during service.  In making this determination, the physician should opine as to whether it is at least as likely as not that the Veteran was exposed to viral infections, including hepatitis C, during service, and whether this exposure could result in the onset of autoimmune hepatitis following the Veteran's period of service.  In addition, the physician should specifically discuss treatment records in the file, including a hospitalization record from March 1985, which indicate that the Veteran was suffering from symptoms of his liver disease for at least three years prior to his hospitalization, and factor this timeline into the ultimate conclusion regarding potential triggers of the Veteran's diagnosed autoimmune hepatitis.  

If the physician is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could response given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the provider does not have the necessary knowledge or training. 

2. After completing the above development, the appellant's claim should be readjudicated.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


